Citation Nr: 0301452	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of a higher evaluation 
for bilateral hearing loss disability, currently evaluated 
as 10 percent disabling and on appeal form the initial 
grant of service connection.

2.  Entitlement to an increased rating for the residuals 
of an injury of the right knee with arthritis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from April 1942 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
Level I hearing loss in the right ear and Level XI hearing 
loss in the left ear.  

2.  The residuals of the veteran's right knee injury are 
manifested arthritis, pain, crepitus, and with flexion 
reduce by 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (prior to 
and effective June 10, 1999).  

2.  The criteria for a rating in excess of 20 percent for 
the residuals of an injury of the right knee with 
arthritis have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5299-5258, 5010, 
5003, 5260, 5261 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified 
in this statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case (SOC), and a May 2001 
letter from the RO, provided to both the appellant and his 
representative, specifically satisfies the requirement at 
§ 5103 of the new statute.  It clearly notifies the 
appellant and his representative of the evidence necessary 
to substantiate his claim including the requirements of 
the VCAA, to include what evidence the VA would obtain.  

Additionally, the Board finds that all available evidence 
and records identified by the appellant as plausibly 
relevant to his pending claims have been collected for 
review.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  Quartuccio v. 
Principi, 16 Vet. App. 182 (2002).

It is noted that the VA examiner at the veteran's June 
2000 audiological VA examination reported that the 
veteran's claims folder was not reviewed.  However, it 
appears that the veteran for the most part reported his 
history accurately.  Moreover, the disability ratings in 
hearing loss cases are assigned by way of a mechanical 
application of the average pure tone thresholds and speech 
discrimination percentages to the tables furnished in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Therefore, the Board does not find it 
necessary to remand this case for a medical review of the 
veteran's hearing loss history.



Factual Background

VA records and letters dated in 1989 show that the 
veteran's claims file was reconstructed.  The veteran 
submitted a March 1946 VA award letter that shows that he 
was granted service connection for right knee and left ear 
hearing loss disabilities.  The right knee disability was 
considered 10 percent disabling and the left ear hearing 
loss disability was considered noncompensably disabling.  

Of record are VA outpatient records dated between 1993 and 
1999 which show treatment for various disorders, including 
his right knee and his hearing loss.  In March 1999, the 
veteran complained of buckling.  Magnetic resonance 
imaging revealed medial, lateral and patellofemoral 
osteoarthritic changes.  In May 1999, the veteran was seen 
for complaints of knee "clicking."  The physician noted 
that the veteran indicated that his knee clicked but it 
was rarely painful.  It was recommended that he wear a 
knee sleeve when needed. 

In regard to his hearing loss, the veteran underwent VA 
evaluation in October 1996, and in November 1996.  He was 
fitted with a new right ear hearing aid.  It was noted 
that he had no hearing in the left ear. 

A report of a June 2000 VA examination for compensation 
purposes notes that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
40
45
55
LEFT

105
105
105
105

The examiner reported that the pure tone testing indicated 
an asymmetric sensorineural hearing loss.  The right ear 
indicated sloping mild to moderate hearing loss.  There 
was profound hearing loss in the left ear with no 
measurable hearing.  The word recognition ability was 
excellent for the right ear at 96 percent and non-existent 
in the left ear.  Intermittence measure indicated normal 
middle ear function bilaterally.  

A VA orthopedic examination was conducted in June 2000.  
At that time the veteran reported that his knee gave out 
and he would fall.  He reported pain and clicking in his 
knee.  The examination showed that the range of motion of 
the right knee was 0-120 degrees.  There was subpatellar 
crepitus with pain on patellar grinding.  There was mild 
quadriceps atrophy.  There was no anterior drawer sign.  
There was no instability.  The diagnosis was arthritis 
with internal derangement of the knee.  

A July 2000 rating action granted service connection for 
bilateral hearing loss and assigned a 10 percent 
evaluation, effective April 1999.  This determination also 
recharacterized the disability as the residuals of an 
injury of the right knee with arthritis.  The right knee 
disability was evaluated under Diagnostic Code 5258.  

Analysis

Disability evaluations are determined by the application 
of a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002). Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2002).

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind. 
Schafrath  v. Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence which is generally the most 
relevant in an increased rating claim, as the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran appealed the initial assignment of the 
evaluation for the service-connected bilateral hearing 
loss disability.  The issue before the Board is taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase 
is in order.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Hearing loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  

To evaluate the degree of disability from service-
connected defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (effective prior 
to effective June 10, 1999.), Diagnostic Code 6100.

During the course of this appeal, the criteria for rating 
hearing loss were revised, effective June 10, 1999. 64 
Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The newly enacted 38 C.F.R. § 4.86 applies to exceptional 
patterns of hearing impairment.  Thereunder, (a) when the 
pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from 
either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately. 
Tables VI- VII are unchanged.  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher.

The June 2000 VA audiological examination showed an 
average pure tone threshold of 46 decibels in the right 
ear, and 105 decibels in the left ear and a discrimination 
ability of 96 percent correct in the right ear, and 0 
percent correct in the left ear.  By use of 38 C.F.R. § 
4.85(h), Tables VI and VII (2002), the veteran's hearing 
equates to Level I hearing loss in the right ear and Level 
XI hearing loss in the left ear which results in a rating 
of 10 percent.  These results would be the same under the 
new criteria per 38 C.F.R. § 4.86.  Neither version of the 
rating schedule is more favorable to the outcome of the 
veteran's claim.  The Board has also considered the lay 
statements.  However, the evaluations derived from the 
schedule are intended to make proper allowance for 
improvement by hearing aids, and hearing loss claims are 
evaluated by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). 

The current findings do not warrant a rating in excess of 
10 percent.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim.  The current 10 percent rating is the highest 
rating warranted for the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Right Knee Disability

The RO has assigned a 20 percent rating for residuals of a 
right knee injury with arthritis under Diagnostic Codes 
5299-5258 pursuant to the Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2002).

Diagnostic Code 5258 provides a 20 percent rating for 
semilunar cartilage, dislocated with frequent episodes 
"locking," pain and effusion of joint.  This is the 
highest evaluation permitted under this diagnostic code.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis. 38 C.F.R. § 
4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation 
of motion, a 10 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, Diagnostic 
Code 5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees 
warrants a 20 percent rating.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating is warranted when extension is limited to 
30 degrees.  The highest available rating, 50 percent, is 
warranted when extension is limited to 45 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 
percent evaluation, and flexion limited to 30 degrees 
warrants a 20 percent rating.  The highest available 
rating, 30 percent, is warranted when flexion is limited 
to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

A precedent opinion of the VA General Counsel, VAOPGCPREC 
23-97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also 
be considered, and that examinations upon which rating 
decisions are based must adequately portray the extent of 
the functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).

Disability of the musculoskeletal system is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that 
a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related 
considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the recent VA examination the veteran complained of 
his knee giving away, pain and crepitus in his right knee.  
The examination did show quadriceps atrophy, pain and 
crepitus.  However, there was only slight impairment in 
range of motion with flexion to 120 degrees and normal 
extension.  Additionally, there was no evidence of 
instability or locking.  

After reviewing the evidence, the Board can find no basis 
under the appropriate Diagnostic Codes to grant the 
veteran an evaluation in excess of the existing 20 percent 
for the right knee disability.  The Board has considered 
pain-related functional impairment as set forth in the 
DeLuca case.  

However, in order to be entitled to a higher rating the 
functional impairment must result in the equivalent of 
limitation of flexion of the knee to 15 degrees and 
extension to 20 degrees.  In view of the slight impairment 
in range of motion shown during the recent VA examination 
the Board is satisfied that the degree of functional 
impairment due to pain is adequately reflected in the 
current 20 percent rating.  Also, as previously indicated 
the examination found no instability of the knee.  Thus a 
separate rating for instability and arthritis of the knee 
is not warranted.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to an increased rating for bilateral hearing 
loss is denied.

Entitlement to an increased rating for the residuals of a 
right knee injury with arthritis is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

